Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 18, 2016                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  153187(18)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  VALERIE L. ROTH,                                                                            Joan L. Larsen,
                                                                                                        Justices
             Plaintiff-Appellee,
                                                             SC: 153187
  v                                                          COA: 329215
                                                             Ingham CC: 08-003698-DM
  GARY L. ROTH,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before April 12, 2016.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 18, 2016